EX 23 Form 11-K for 2009 File No. 1-8610 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8, No. 333-162472) pertaining to AT&T Puerto Rico Retirement Savings Plan of our report dated June 25, 2010, with respect to the financial statements and schedule of AT&T Puerto Rico Retirement Savings Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2009. /s/Ernst & Young LLP Dallas, Texas June 25, 2010
